          Case 7:20-cr-00495-VB Document 13 Filed 09/18/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE

                                                                                6 6^
                      -against-
                                                                20 Cr.
Gustavo Vila
                      Defendant(s).
                                                     -X


Defendant Gustavo Vlla hereby voluntarily consents to participate in the following proceeding
via !xl videoconferencing or 1x1 teleconferencing:


D Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing


d Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




^'/C^^s-^^- ^^                                                            /s/
Defendant's Signature (^ p^~^:^                      Defendant's Counsel's Signature
(Judge may obtain verbal corisent on
Record and Sign for Defendant)

       Gustavo Vila                                  Susanne Brody
Print Defendant's Name                               Print Counsel's Name



This proceeding was conducted by reliable videojor-tel;ephe£ie^0-rffet©nc^Sg'jefih^logy.


  Septl8,2020_
Date                                                 D^tfistrict Judg^/U.S. Magistrate Judge
